DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 3-5 and 8-10 are rejected.
	Claims 2 and 6-7 are objected.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1: “A case” in line 2 should be replaced with --a case--.

  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 recites the limitation "the axis" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stankowski (US 2004/0159600).
	With respect to claim 8, Stankowski discloses an apparatus, as shown in Fig. 1, having: a filter medium 12 arranged in a cylindrical shape around an axis, as shown in Fig. 1; and a retaining ring 14 (frame) which supports the filter medium 12, as shown in Fig. 1, wherein the frame 14 includes: a flange 18 (support portion) which supports the filter medium 12, as shown in Fig. 1; and a fitting 16 (protruding portion) provided on the support portion 18 and protruding from the filter medium 12 along the axis, as shown in Fig. 1.

	With respect to claim 9, Stankowski discloses wherein the protruding portion 16 includes a circular end portion, which is circular around the axis, is provided on an end portion in the direction of the axis, as shown in Fig. 1.

	With respect to claim 10, Stankowski discloses wherein the protruding portion 16 includes multi-staged discs on an end portion in the axial direction, which protrude radially outward from the axis and are separated from each other in the axial direction, as shown in Fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Abdalla et al. (US 2009/0090668) [hereinafter Abdalla].
	With respect to claim 1, Abdalla discloses a filtration system, as shown in Fig. 1, having: a housing 10 (case) having a body 16, 18 (first case) and a cap (second case) coupled to the first case 16, 18, so as to cover an opening end 22 of the first case 16, 18 (see paragraph 0018); a standpipe 30 (fixed cylinder) fixed to the case 10, the fixed 
	Abdalla lacks the second case being rotated in a tightening direction.  However, Abdalla teaches that the housing 10 has a cap (second case) closing off space 20 of housing 10 (see paragraph 0018).  It would have been obvious to one of ordinary skill in the art to provide the second case disclosed by Abdalla, rotated in a tightening direction, in order to secure the second case to the first case, since one of ordinary skill would recognize to choose a desired fastening means according to a desired application and 

	With respect to claim 3, Abdalla discloses wherein the first case 16, 18, and the second case are separated by being rotated in a loosening direction opposite to the tightening direction, and wherein the meshing mechanism allows rotation of the filter element 12 in the loosening direction (see paragraph 0037).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Abdalla (US 2009/0090668) in view of Brown et al. (US 2008/0110811) [hereinafter Brown].
	With respect to claims 4 and 5, Abdalla discloses all the subject matter claimed in claimed in claims 1 and 5 including an engaging mechanism which engages the movable cylinder 54 to the fixed cylinder 30 so that a movement of the movable cylinder in the axial direction with respect to the fixed cylinder 30 is allowed only by a predetermined restricted distance, as shown in Fig. 1, wherein the filter element 12 includes: a filter medium 150 arranged in a cylindrical shape around the axis, as shown in Fig. 3; and a frame 152, 156, which supports the filter medium 150, and the frame includes: a support portion 156 which supports the filter medium 150; and, and wherein the filter element 12 is arranged by compressing the biasing member 52 when the first case 16, 18, and the second case are coupled to each other at a prescribed position, as shown in Fig. 3.

	Brown discloses a filter cartridge 20, as shown in Fig. 1, having an end cap 24 (support portion) including a handle 27 (protruding portion) provided on the support portion 24 and protruding from a filter medium 21 along an axis, as shown in Fig. 1.  The filter cartridge 20 protrudes from the opening of the lower part of a two-part housing, as shown in Fig. 7.  It would have been obvious to one of ordinary skill in the art to provide the filter element disclosed by Abdalla with a protruding portion, as taught by Brown, in order to easily remove the filter element from the housing.


Allowable Subject Matter
Claims 2, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 2 would be allowed because the prior art of record does not show or suggest a filter device having a movable cylinder meshing portion formed on an end wall of the movable cylinder without providing an opening, in combination with the .
	Claim 6 would be allowed because the prior art of record does not show or suggest wherein the protruding portion includes a circular end portion on an end portion in the direction of the axis, which is circular around the axis and comes in contact with the second case, in combination with any remaining limitations in the claim.  Abdalla and Brown lack this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.  Stankowski teaches a protruding portion with a circular end portion; however, there is no reason or suggestion to combine with the filter element disclosed by Abdalla since the filter element disclosed by Abdalla requires a closed top end cap and the one in Stankowski has an open end cap, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
	Claim 7 would be allowed because the prior art of record does not show or suggest wherein the protruding portion includes multi-staged discs on an end portion in the axial direction, which protrude radially outward from the shaft and are separated from each other in the axial direction, at the ends in the axial direction in combination with any remaining limitations in the claim.  Abdalla and Brown lack this limitation and it would have not been obvious to modify because there is no reason or suggestion to do 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778